Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 objected to because of the following informalities:  	Line 15 states “training the function” it appears it should be “training the trained function”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (“High resolution diffusion-weighted imaging using readout-segmented echo-planar imaging, parallel imaging and a two-dimensional navigator-based reacquisition.”), hereinafter referred to as Porter in view of Paul et al. (US 2019/0178965 A1), hereinafter referred to as Paul.	With reference to claim 1, Porter teaches a computer-implemented method for generating correction information for correcting mismatches in magnetic resonance measurements, the method comprising:	receiving magnetic resonance data, wherein the magnetic resonance data comprises several partial measurements by a magnetic resonance device (pg 469, right column, Readout-Segmented EPI section)  wherein during each partial measurement a k-space region is sampled at least partially, wherein the k-space regions of different partial measurements differ at least partially in an extent in a readout direction (Fig. 2, Fig. 2 caption), and wherein the extent in the readout direction of a respective partial measurement depends on prephasing gradients and readout gradients generated by the magnetic resonance device during the respective partial measurement of the different partial measurements (Fig. 2, Fig. 2 caption, pg 470, left column, last paragraph – right column, first paragraph); and correction information for correcting a mismatch of the prephasing gradients and the readout gradients is generated and output (pg 470, left column, last paragraph – right column, first paragraph).	However,  Porter is silent with regards to a trained function of a machine learning algorithm.
Paul teaches a trained function of a machine learning algorithm to the magnetic resonance data (¶0030, ¶0006-0007).	It would have been obvious to use the teaching of Paul with the method of Porter so as to enable automatic evaluation of the correction factor.	With reference to claim 2, Porter as combined above further teaches a magnetic resonance output image is generated based on the magnetic resonance data, and wherein a mismatch of the prephasing gradients and the readout gradients is corrected based on the correction information output by the trained function (Results section).	With reference to claim 3, Porter as combined above further teaches the magnetic resonance data is processed, wherein the processed magnetic resonance data comprises at least one magnetic resonance image generated based on the magnetic resonance data, and wherein the trained function of the machine learning algorithm is applied to the processed magnetic resonance data (Results section).	With reference to claim 4, Porter as combined above further teaches the at least one magnetic resonance image is generated based on magnetic resonance data relating to a subset of the k-space (Results section).	With reference to claim 5, Porter as combined above further teaches the at least one magnetic resonance image is further generated based on magnetic resonance data relating to a subset of the partial measurements (Image reconstruction section).	With reference to claim 6, Porter as combined above further teaches the magnetic resonance data is processed, wherein the processed magnetic resonance data comprises at least one magnetic resonance image generated based on the magnetic resonance data, and wherein the trained function of the machine learning algorithm is applied to the processed magnetic resonance data (Results section).	With reference to claim 7, Porter as combined above further teaches the at least one magnetic resonance image is generated based on magnetic resonance data relating to a subset of the k-space (image reconstruction section).	With reference to claim 8, Porter as combined above further teaches the at least one magnetic resonance image is generated based on magnetic resonance data relating to a subset of the partial measurements (image reconstruction section).
With reference to claim 9, Porter as combined above further teaches the correction information for correcting a mismatch of the prephasing gradients and the readout gradients comprises at least one correction factor, wherein the at least one correction factor describes a correction of a data set of a partial measurement in the k-space, and wherein the correction comprises one or more of a rescaling, a rotation, a phase modulation, or a displacement of the data set of the partial measurement in the k-space (Fig. 2, Fig. 2 caption, pg 470, left column, last paragraph – right column, first paragraph).
With reference to claim 10, Porter as combined above the trained function of the machine learning algorithm is applied to data of the partial measurements in the k-space (Image reconstruction section).	With reference to claim 11, Porter as combined above further teaches the readout gradients have a sinusoidal shape (Fig. 1).	With reference to claim 12, Porter as combined above further teaches the k-space regions of the partial measurements fully cover the k-space in a phase encoding direction (Fig. 2).	With reference to claim 13, Porter as combined above further teaches the trained function is based on an artificial neural network (Paul, ¶0031)
With reference to claim 15, Porter teaches A computer-implemented method for providing a trained function for generating correction information for correcting mismatches in magnetic resonance measurements, the method comprising: receiving input training data, wherein the input training data comprises magnetic resonance data generated based on several partial measurements by a magnetic resonance device, wherein each partial measurement a k-space region has been sampled at least partially (pg 469, right column, Readout-Segmented EPI section), wherein the k-space regions of different partial measurements differ at least partially in an extent in a readout direction(Fig. 2, Fig. 2 caption), and wherein the extent of the readout direction of a respective partial measurement depends on prephasing gradients and readout gradients generated by the magnetic resonance device during the respective partial measurement of the different partial measurements (pg 470, left column, last paragraph – right column, first paragraph); providing output training data, wherein the output training data comprises correction information for correcting a mismatch of the prephasing gradients and the readout gradients (pg 470, left column, last paragraph – right column, first paragraph).	However,  Porter is silent with regards to a trained function of a machine learning algorithm.
Paul teaches a trained function of a machine learning algorithm to the magnetic resonance data (¶0030, ¶0006-0007).	It would have been obvious to use the teaching of Paul with the method of Porter so as to enable automatic evaluation of the correction factor. 	With reference to claim 16, Porter as combined further teaches the magnetic resonance data generated based on the partial measurements is transformed by a multiplicity of predefined items of correction information in order to generate a multiplicity of items of transformed magnetic resonance data with associated correction information, wherein the input training data comprises the modified magnetic resonance data, and wherein the output training data comprises the associated correction information (Fig. 2, Fig. 2 caption, pg 470, left column, last paragraph – right column, first paragraph).	With reference to claim 17, Porter teaches a magnetic resonance device comprising: 	a magnetic resonance data acquisition scanner configured to carry out partial measurements, wherein the magnetic resonance data acquisition scanner is configured to sample a k-space region at least partially during each partial measurement, wherein the k- space regions of different partial measurements differ at least partially in an extent in a readout direction (Fig. 2, Fig. 2 Caption), and wherein the extent in the readout direction of a respective partial measurement depends on prephasing gradients and readout gradients generated by the magnetic resonance data acquisition scanner during the respective partial measurement of the different partial measurements (Fig. 2, Fig. 2 caption, pg 470, left column, last paragraph – right column, first paragraph); 	a memory configured to store the magnetic resonance data generated by the magnetic resonance data acquisition scanner; and 	a computer configured to read out the magnetic resonance data from the memory and apply a trained function of a machine learning algorithm to the magnetic resonance data, wherein correction information for correcting a mismatch of the prephasing gradients and the readout gradients is generated and output (pg 470, left column, last paragraph – right column, first paragraph);.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter as combined above as applied to claim 13 above, and further in view of Gong (US 2021/0011100 A1).	Porter as combined above teaches all that is required,  however is silent with regards to using a convolutional neural network.	Gong teaches the artificial neural network is a convolutional neural network (¶0128).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Gong with the method of Porter as combined above so as to use an efficient model for the method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hetzer et al. (US 2012/0013336 A1) teaches magnetic resonance imaging with improved imaging contrast.
Peters (US 2007/0063704 A1) teaches a method and apparatus for fast spin echo prescan phase correction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/               Primary Examiner, Art Unit 2852